






April 21, 2005


Michael Clark
42225 N. Olympic
Fields Court
Anthem, AZ 85086


Dear Mike:
On behalf of MedQuist Inc. (the “Company”), this Agreement describes your
severance benefits should your employment with the Company terminate pursuant to
the conditions set out below. For purposes of this Agreement, you are referred
to as the “Employee.”
1.Employment At-Will. Nothing contained in this Agreement is intended to create
an employment relationship whereby Employee will be employed other than as an
“at-will” employee. Employee's employment by the Company may be terminated by
Employee or the Company at any time.
2.Severance Payments. Employee's employment by the Company may be terminated at
any time. Upon termination, Employee will be entitled to the payment of accrued
and unpaid salary through the date of such termination. All salary, commissions
and benefits will cease at the time of such termination, subject to the terms of
any benefit plans then in force or enforceable under applicable law and
applicable to Employee, and the Company will have no further liability or
obligation hereunder by reason of such termination; provided, however, that if
Employee's employment is terminated by the Company without Cause, Employee will
be entitled to continued payment of his base salary (at the rate in effect upon
termination), subject to applicable federal, state, and local income tax
deductions, for a period of 12 months to be paid in accordance with the
Company's normal payroll process. Notwithstanding the foregoing, no amount will
be paid or benefit provided under this paragraph unless and until (x) Employee
executes and delivers a general release of claims against the Company and its
subsidiaries in a form prescribed by the Company, which will include, among
other things, non-competition and non-solicitation obligations for the duration
of the severance period, and (y) such release becomes irrevocable. Any severance
pay or benefits provided under this paragraph will be in lieu of, not in
addition to, any other severance arrangement maintained by the Company. No
severance benefits will be paid in the event that Employee resigns his
employment with the Company; provided, however, that Employee will be paid
severance benefits if he tenders his written resignation within 30 days
following a substantial and material diminution of his duties or a reduction in
his base salary in excess of ten percent, which diminution or reduction is not
cured by the Company within 10 days of receiving Employee's written resignation.
3.Termination for Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following: (1) Employee's refusal, willful failure or
inability to perform (other than due to illness or disability) his employment
duties or to follow the lawful directives of his superiors; (2) misconduct or
gross negligence by Employee in the course of employment; (3) conduct of
Employee involving any type of disloyalty to the Company or its subsidiaries,
including, without limitation: fraud, embezzlement, theft or dishonesty in the
course of employment; (4) a conviction of or the entry of a plea
of guilty or nolo contendere to a crime involving moral turpitude or that
otherwise could reasonably be expected to have an adverse effect on the
operations, condition or reputation of the Company, (5) a material breach by
Employee of any agreement with or fiduciary duty owed to the Company; or (6)
alcohol abuse or use of controlled drugs other than in accordance with a
physician's prescription. No




--------------------------------------------------------------------------------




severance benefits will be paid in the event that the Company terminates the
Employee for Cause.
4.Entire Agreement; Amendment. This Agreement contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.
5.Governing Law. This Agreement shall be governed by, and enforced in accordance
with, the laws of the State of New Jersey without regard to the application of
the principles of conflicts of laws.
To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within 5 days of the
date of this Agreement and return a singed copy to my attention. If the
Agreement is not signed and returned within 5 days, the terms and conditions of
this Agreement will be deemed withdrawn.
Sincerely,
MedQuist Inc.
By:    /s/ Frank Lavelle_____________________


Accepted and Agreed:
/s/ Michael Clark        
Michael Clark




